DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blicher et al. US 5,437,393.
Blicher discloses a storage system comprising:
	(Re claim 1) “one or more storage bins configured to store one or more bulk foods” (4,8 figure 10,11). “a kiosk” (figure 10,11). “a sensor attached to or positioned adjacent to each storage bin of the one or more storage bins, wherein each sensor is configured to monitor a movement of a respective storage bin, and wherein each sensor is configured to transmit a notification to the kiosk identifying the movement of the respective storage bin” (26-32 figure 16). “wherein the kiosk is configured to receive the notification from the sensor and automatically print a label identifying a bulk food stored in the respective storage bin” (28,29 figure 16, col 4 lines 45-55).
	(Re claim 2) “the movement is an opening of the storage bin, a closing of the storage bin, or an opening and subsequent closing of the storage bin” (26-32 figure 16).

	(Re claim 4) “a storage bin of the one or more storage bins is a gravity-fed storage bin having a dispensing handle positioned near a base of the gravity-fed storage bin” (figure 15,16). “wherein the dispensing handle is configured to be moved between a closed position and an open position” (6 figure 16). “wherein bulk food is configured to flow out of the gravity-fed storage bin by gravity when the dispensing handle is in the open position” (figure 2,3). “wherein the sensor is positioned on or near the dispensing handle” (26 figure 16).
	(Re claim 8) “wherein the at least one storage bin comprises a plurality of storage bins, and wherein the one or more bulk foods comprises a plurality of bulk foods” (abstract)

Claim(s) 12-15,17 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bruck et al. US 2012/0029690.
Bruck discloses a storage system comprising:
(Re claim 12) “one or more gravity-fed storage bins configured to store and dispense one or more bulk foods” (12 figure 1,7). “a kiosk” (figure 1). “a load cell sensor positioned adjacent to each gravity-fed storage bin of the one or more gravity-fed storage bins, wherein each load cell sensor is configured to monitor a weight of a respective gravity-fed storage bin in real-time as a bulk food is being dispensed, and wherein each load cell sensor is configured to transmit a notification to the kiosk identifying a change in weight of the respective gravity-fed storage bin following a predefined amount of time without any weight change” (44 figure 7, para 0036. “wherein the kiosk is configured to receive the notification from the load cell sensor and automatically print a label comprising a weight, a cost, or combination thereof of a dispensed bulk food from the respective storage bin” (para 0031-0032).

	(Re claim 14)   “wherein the at least one display screen comprises a single display screen positioned on or adjacent to a plurality of gravity-fed storage bins” (66 figure 1).
	(Re claim 15) “wherein the storage system is configured to track sales of individual bulk foods in real-time based on the monitored weights of the respective gravity-fed storage bins” (para 0036).
	(Re claim 17) “a hopper configured to store the bulk food” (42 figure 7). “a reservoir positioned at a base of the hopper, the reservoir providing an intermediate storage area for the bulk food” (56 figure 7). “a dispensing handle positioned at a base of the reservoir; and an agitator positioned on or adjacent to a surface of the reservoir” (57 figure 7, para 0027).
	(Re claim 18) “the hopper and the reservoir are connected to a respective load cell sensor for each gravity-fed storage bin” (44 figure 7). “wherein the dispensing handle is not connected with the respective load cell sensor” (57 figure 7).
	(Re claim 19) “a bulk food storage apparatus having a plurality of bulk food storage bins, each storage bin having a load cell sensor configured to monitor a weight of the respective storage bin” (12,44 figure 1,7). “a computing device in communication with the bulk food storage apparatus over a connected network” (para 0019-0020). “wherein each load cell sensor is configured to provide the monitored weight of the respective storage bin to the computing device” (para 0019-0020). “wherein the computing device is configured to provide real-time sales information to an electronic device over 
	(Re claim 20) “to receive a communication from the electronic device to be displayed on a display screen of the bulk food storage apparatus” (para 0035-0036). “wherein the communication comprises marketing information for a bulk food or pricing information for the bulk food” (para 0033, 0035-0036).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blicher in view of Tran et al. US 2008/0105588.
Blicher discloses the system as rejected above including a sensor to detect the movement of a handle to an open position.
Blicher does not disclose what type of sensor is used nor that the sensor is an accelerometer.
Tran teaches a dispensing system with a sensor to determine when an element is in the open position, including that the sensor is an accelerometer any other well known sensor type (para 0011).
It would have been obvious to one skilled in the art to modify the system of Blicher to include that the sensor is an accelerometer because it is a well known sensor for detecting opening and are known for their durability and simplicity.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blicher/Tran in view of Elmore 6,241,123.
Blicher/Tran discloses the system as rejected above in claims 1 and 5 including the use of accelerometers to detect opening of a lid or movement of a handle.
(Re claim 6,7) Blicher/Tran do not disclose a storage bin of the one or more storage bins is a scoop bin having a lid positioned near a top of the scoop bin, wherein the lid is configured to be moved between a closed position and an open position, wherein bulk food is configured to be scooped out of the scoop bin by a customer when the lid is in the open position.
Elmore teaches a storage bin of the one or more storage bins is a scoop bin having a lid positioned near a top of the scoop bin, wherein the lid is configured to be moved between a closed position and an open position, wherein bulk food is configured to be scooped out of the scoop bin by a customer when the lid is in the open position. (124 figure 9A).
It would have been obvious to one skilled in the art to modify the system of Blicher/Tran to include a scoop type bin and its lid because it provides a way to use the space at the bottom of the array of bins and placing the accelerometer on the lid allows for tracking of access and dispensing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blicher in view of Bruck et al. US 2012/0029690.
Blicher discloses the system as rejected above.
Blicher does not disclose a display configured to provide information about the bulk food within the storage bin identified by the sensor as having a movement.
Bruck teaches a display configured to provide information about the bulk food within the storage bin identified by the sensor as having a movement (66 figure 1, para 0030-0031).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blicher/Bruck in view of Radek et al. US 4,718,578.
Blicher/Bruck disclose a dispensing kiosk as rejected above and the display showing weight, cost or both.
Blicher/Bruck does not disclose a scale, and wherein the display is configured to provide a weight, a cost, or both the weight and the cost of a dispensed amount of the bulk food from the identified storage bin when placed on the scale.
Radek teaches a scale and displaying of the weight of the item on the scale (14 figure 1).
It would have been obvious to one skilled in the art to modify they system of Blicher/Bruck to include a scale because it allows a customer to check that the desired weight of product has been dispensed.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blicher in view of Muniz US 2014/0263631.
Blicher discloses the system as rejected above.
Blicher does not disclose wherein the label is a barcode or a RFID tag.
Muniz teaches that the label is a barcode (para 0003).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck in view of Lee et al. US 2013/0334247.

Bruck does not disclose tracking shelf-life of the bulk food.
Lee teaches tracking shelf-life of the bulk food (para 0079).
	It would have been obvious to one skilled in the art to use the weight sensor and other sensors to track the shelf-life of bulk foods because it helps prevent the selling of spoiled goods and schedule a date to replenish the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651